EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Specification
In ¶0067 of the specification
On line 2, after “The eccentric”, “wheel 36” has been changed to – wheel 35 –
On line 4, after “The sliding rail”, – 36 – has been added.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not show or teach an amphibious robotic flying fish, comprising: a body, pitching pectoral fins, variable-structure pectoral fins, a caudal propulsion module, a sensor module and a controller, wherein: (i) the pitching pectoral fins comprise two pitching pectoral fins symmetrically arranged on left and right sides of the body and rotatably mounted on the body about a left-right axis under a drive of a first power device; (ii) the variable-structure pectoral fins comprise two variable-structure pectoral fins symmetrically arranged on the left and right sides of the body and foldably mounted on the body along a front-back direction under a drive of a second power device; each of the variable-structure pectoral fins comprises a leading edge fin ray, a median fin ray, a trailing edge fin ray, a fin membrane and a fin ray transmission shaft, wherein the leading edge fin ray is fixedly mounted on the fin ray transmission shaft, the trailing edge fin ray is fixed to the body, the median fin ray has a D-shaped hole, the fin ray transmission shaft is provided with a sliding and rotating part, and the sliding and rotating part is in clearance fit with the D-shaped hole, wherein in a driving process of the second power device, the fin ray transmission shaft drives the leading edge fin ray to rotate outwards, and the median fin ray slides relative to the fin ray transmission shaft through the sliding and rotating part until the corresponding D-shaped hole is engaged and rotates synchronously; (iii) the caudal propulsion module is mounted at a rear of the robotic flying fish; and (iv) the sensor module is mounted on the body and configured to detect at least one of the following: an attitude of the body, a rotation angle of the two pitching pectoral fins, a depth of the robotic flying fish in a water environment and a gliding height of the robotic flying fish in the air, an unfolded/folded state of the two variable-structure pectoral fins, a swing frequency of the caudal propulsion module and an ambient environment of the body; and (v) a signal output terminal of the sensor module, a control terminal of the first power device, and a control terminal of the second power device are respectively signal-connected to the controller.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617